DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 1-20, 28 and 38.
3.	Applicant added claims 41 and 42.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25, 29, 31-35, 39, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Gazdag et al. (Pub. No. US 2017/0188950) (hereinafter Gazdag) and further in view of Yang (Pub. No US 2015/0025332).
As per claims 21 and 31, Gazdag teaches at least one inertial measurement device (see paragraphs [0024] and 0025]); at least one memory storing instructions; and at least one processor configured to execute the instructions to perform operations (see paragraphs [0038] and [0039]), comprising: receiving data in at least two dimensions from a plurality of pressure sensors (see paragraphs [0024] and 0025]); generating a data profile based on the received pressure data, and providing, based on the generated data 
Gazdag fails to teach calculating at least one of a composite balance index, a left balance index associated with a left side of a user, or a right balance index associated with a right side of the user; generating a data profile based on the received pressure data and at least one of the composite balance index, the left balance index, or the right balance index.
Yang teaches correlating between the spine and pressure applied to the feet to analyze body balance of an examinee where data on body pressure applied to the left and right sides of the examinee's body, which is measured by the pressure sensor, pressure applied to the left foot is greater than that applied to the right foot as shown in Fig. 3a the examinee's spine balance, body balance leans to the left side thus the spine is caused to be twisted for selecting a body balance correction product (see paragraphs [0040]-[0043]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yang’s teaching into Gazdag’s invention because selection of for body balance correction product would be performed.  Therefore, proper body balance would be achieved. 
As per claims 22 and 32, Gazdag further teaches that the feedback comprises an indication to the user that the cadence should be adjusted while running or walking (see paragraph [0075]).
As per claims 23 and 33, Gazdag further teaches that the feedback comprises an indication to the user that a length of the stride should be adjusted while running or walking (see paragraph [0075]).
As per claims 24 and 34, Gazdag further teaches that the at least one inertial measurement device is detachably connected to the user (see paragraphs [0024] and 0025]).
As per claims 41 and 42, Gazdag further teaches that the operations further comprise generating a pressure map of the user based on the received pressure data (see paragraph [0059] and Fig. 5).
As per claims 29 and 39, Gazdag teaches the system as stated above. Gazdag further teaches that the shoe insole device (and the electronics component) can be wirelessly connected to a computer system, such as a mobile device with a mobile application, which can provide a display and/or user interface for configuring and displaying the collected sensor data (see paragraphs [0011] and [0024]). 
Gazdag fails to teach outputting the balance index to an external device associated with the user over at least one wireless network.
Yang teaches a body balance correction system includes a measurement unit which measures data on the left and right sides of an examinee's body and displaying a body balance state of the examinee when an examination is performed (see Abstract and paragraph [0009]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yang’s teaching into Gazdag’s teaching because it would data analysis using balance index would be .

5.	Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gazdag in view of Yand and further in view of Kamino et al. (Pub. No. US 2010/0323805) (hereinafter Kamino).
	The combination of Gazdag and Yang teaches the system as stated above except that the at least one inertial measurement device is detachably connected to a head of the user.
 	Kamino teaches that “the attached position of the acceleration measuring device is not limited. As this position of the attached acceleration measuring device, a head, a face, a neck, an arm, a shoulder, an elbow, a back, a waist, a wrist, a belly, a hip, a knee, an ankle, a back of a hand, an instep, and the like are exemplified. The acceleration measuring device may be attached to clothes, or may be directly attached to a skin of a human body” (see paragraph [0203]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kamino’s teaching into the combination of Gazdag and Yang’s teaching by attaching the IMU to the head of the user because motion data would be collected and feedback concerning the motion analysis would be communicated to the user.


Allowable Subject Matter
6	Claims 26, 27, 30, 36, 37 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 26 none of the prior art of record anticipates or renders obvious a system, comprising: at least one processor configured to execute the instructions to perform operations, wherein the operations further comprise: generating a balance index indicating a quality of balance of the user, wherein the balance index is calculated by: receiving deviations from a second axis over a period of time from the at least one inertial measurement device; weighting the deviations from the second axis based on directions associated with the deviations; receiving deviations from a third axis over the period of time from the at least one inertial measurement device; weighting the deviations from the third axis based on directions associated with the deviations; receiving angular velocity measurements with respect to a first axis over the period of time; and generating the balance index based on the angular velocity measurements, the weighted deviations from the second axis, and the weighted deviations from the third axis,  in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 36 none of the prior art of record anticipates or renders obvious a method, the method further comprising: generating a balance index indicating a quality of balance of the user, wherein the balance index is calculated by: receiving deviations .

Response to Arguments
7.	Applicant’s arguments with respect to claims 21-17, 29-37, 39 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
  
 Prior art
9.	The prior art made record and not relied upon is considered pertinent to applicant's disclosure:
Statham et al. [‘862] disclose system and method for providing feedback to a user on his or her exercise technique via a wrist unit. The system employs e.g. a pressure sensitive surface to measure the pressure distribution in time and resolve a number of biomechanical parameters e.g. center of pressure, record a gait line of the center of pressure exerted by the user's foot on an underlying surface during a footstep period, balance of contact time, flight time and pressure between the left and right feet.
 Contact information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857